WIEAND, Judge:
As a general rule, a parent is not obligated to pay a child’s college expenses beyond the child’s twenty-third birthday absent exceptional circumstances. Griffin v. Griffin, 384 Pa.Super. 188, 558 A.2d 75 (1989); DeWalt v. DeWalt, 365 Pa.Super. 280, 529 A.2d 508 (1987). In this case, the trial court, by order dated April 9,1991, directed a father to pay all tuition and costs of books for a daughter who started college in September, 1986, and who will not be graduated before June, 1992. Father’s appeal requires that we examine the circumstances to determine if they are sufficient to support the trial court’s order.
Joyce McCabe, mother, and Paul Krapinski, father, were divorced in June, 1978. Custody of their two children, Lisa, born December 20, 1967, and Michael, born August 31, 1970, was obtained by their mother. Both parents have since remarried. Michael, unfortunately, died in 1985, while Lisa was in her senior year at high school. In September, 1986, she began matriculating at West Chester University.
An order for the support of Lisa had been entered against father on May 3, 1978 and modified on November 6, 1986. On June 20, 1990, mother filed a petition for an increase in the amount of the order for the support of her daughter, and, on July 3, 1990, father filed a petition to terminate the order. A support master recommended that the father’s duty to support his daughter continue only until the daughter’s twenty-third birthday on December 20, 1990. Exceptions were filed to this recommendation, and a hearing de novo was held before the trial court, which entered the order from which the present appeal has been filed.
A parent’s legal obligation to support a child in college, in the absence of a specific agreement to do so, exists only if two conditions are met. First, the child must be able and willing to pursue successfully a college course of study; and secondly, the parent must have sufficient estate, earning capacity or income to enable him or her to pay such support without suffering undue hardship. Grif*62fin v. Griffin, supra, 384 Pa.Super. at 194, 558 A.2d at 78. See: Lederer v. Lederer, 291 Pa.Super. 22, 25, 435 A.2d 199, 201 (1981); Commonwealth ex rel. Ulmer v. Sommerville, 200 Pa.Super. 640, 643-644, 190 A.2d 182, 184 (1963). Only in exceptional cases, however, may the parent’s obligation to support a child in college extend beyond the child’s twenty-third birthday. Griffin v. Griffin, supra, 384 Pa.Super. at 195, 558 A.2d at 79; DeWalt v. DeWalt, supra, 365 Pa.Super. at 289, 529 A.2d at 513. In DeWalt, the Court said:
The disadvantages forced upon children by their parents’ divorce should be minimized. Parents who would have supported their child’s education if they had not divorced, should not be encouraged to further victimize a child by leaving him without a college degree. However, this parental obligation is not limitless and does not extend into perpetuity. As discussed above, it is dependent upon a showing by the child that he is interested in pursuing his education. Id. [Brown v. Brown], 327 Pa.Superior Ct. [51], 55-56, 474 A.2d [1168], 1170 [1984].
By the age of twenty-three, a young adult will usually have had at least four years to complete his college education. If he has shown the requisite interest, he should have his degree in hand. If he has not demonstrated this commitment and has failed to take advantage of the opportunity given him, he has waived any right to complain about a lack of parental interest. As an adult, he must be prepared to accept at least this much responsibility. Of course, exceptional cases will arise where the circumstances are such that this rule should not be inflexibly applied. A child may be unable to complete his education in four years because his parent refused to pay support. If a support order is finally entered, it would hardly be fair to terminate the obligation before the child has received four full years of parental aid. A contrary result would reward the parent for his own intransigence. Likewise, a child may have been ill and unable to complete his course work in the usual time frame. Certainly, *63the law will not compound his suffering by refusing to consider these extenuating circumstances when determining the parental support obligation.
Id., 365 Pa.Superior Ct. at 290, 529 A.2d at 513-514.
The fact that a child’s parents have been divorced is not alone such an exceptional circumstance as to require a parent to support a child in college beyond the child’s twenty-third birthday. If the rule were otherwise, there would be no need in most cases for a time limit upon a parent’s duty of support for a child who is attending college. The divorce between the child’s parents in the instant case occurred more than eight (8) years before Lisa entered college. Therefore, it cannot be made a basis for requiring appellant to support his daughter for six years while she attends college in search of a degree in secondary education.
In addition to the trauma caused by her parents’ divorce, however, the trial court found that Lisa’s pursuit of a college degree had been impeded by a psychological reaction to her brother’s death in 1985, her mother’s nervous breakdown in 1987 and her own depression, for which she had sought psychiatric help. These events, coupled with Lisa’s need to find a part-time job to meet her expenses, the court found, had prevented her from carrying a full course load. If these facts are correct, then a court could find that the circumstances were exceptional and required that the parent’s duty to support his child while attending college be extended beyond the child’s twenty-third birthday.
It is correct, as appellant argues, that Lisa’s testimony was not corroborated by any psychiatrist who allegedly treated her and that there was no medical or psychological testimony to establish a causal connection between the trauma in her life and her inability to complete the work needed for a degree in secondary education within four (4) years. Lisa’s testimony was corroborated in part, however, *64by the testimony of the Reverend Michael Dahulich, who had counseled with her.
This is not an easy case. Lisa has been a marginal student. She was unable to decide upon her major course of study until the beginning of her junior year. This meant that courses were taken for which credit could not be given toward her degree in secondary education. It was also necessary that several courses be repeated because of inadequate grades, and at least one course was dropped midterm.
The trial court found, based on her testimony, that the difficulties in Lisa’s search for a degree had been caused by the traumatic experiences which had interrupted her college career. Credibility is solely an issue for the trier of fact, and our review is limited to the question of whether the trial court’s findings of fact are supported by competent evidence. Kay v. Kay, 460 Pa. 680, 683, 334 A.2d 585, 586 (1975). Here, a review of the record discloses that the trial court’s findings are supported by competent evidence. On the basis of the record before this Court, therefore, it cannot be said that the trial court committed an error of law or abused its discretion. We will not reverse the trial court’s order merely because we, if we had heard this case as trial judges, may have decided it differently.
Appellant also argues that the trial court should have given consideration to the fact that a trust had been set up to provide for the education of both Lisa and Michael. However, the court found that this money had properly been exhausted by the children’s mother for the children’s use and benefit. The record does not permit a reviewing court to hold that this was error. Therefore, we will not disturb the court’s finding.
Order affirmed.
JOHNSON, J., files a concurring and dissenting opinion.